NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1590
                                      ___________

                                ELIE MICHEL HANNA,
                                                Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A094-166-143)
                      Immigration Judge: Honorable Susan G. Roy
                       ____________________________________

                    Submitted under Third Circuit LAR 34.1(a)
                                 on August 8, 2012

               Before: SMITH, HARDIMAN and ROTH, Circuit Judges

                            (Opinion filed: October 11, 2012)
                                       _________

                                      OPINION
                                       _________

PER CURIAM

      Elie Michel Hanna seeks review of the denial of his motion to reopen immigration

proceedings. Lacking jurisdiction, we will dismiss the petition for review.

      Hanna is a native and citizen of Lebanon. In 2008, he was convicted of a New
Jersey drug offense (a violation of N.J. Stat. Ann. § 2C:35-7). Hanna was thereafter

charged with being removable from the United States as an aggravated felon (8 U.S.C.

§ 1227(a)(2)(A)(iii)). Appearing before an immigration judge (IJ), Hanna conceded the

charges against him and declined to request relief from removal, at which point the IJ

entered an order of removal and noted that both parties had waived their appellate rights.

         Some time later, Hanna filed a motion proceedings, arguing that his New Jersey

trial counsel had been ineffective and pointing out that he had recently initiated a state

collateral attack on his conviction. The IJ denied the motion to reopen and the Board of

Immigration Appeals (BIA) dismissed Hanna’s appeal. Hanna now seeks review in this

Court.

         We have jurisdiction under 8 U.S.C. § 1252(a) to review final orders of removal;

however, that jurisdiction is not without limits. Because Hanna is a criminal alien

removable under 8 U.S.C. § 1227(a)(2)(A)(iii), we may review only “constitutional

claims or questions of law.” 8 U.S.C. § 1252(a)(2)(C)–(D). These claims and questions

must be “colorable,” meaning they cannot be insubstantial, frivolous, or based on an

otherwise-unreviewable ground “dressed up” in legal clothing. See Pareja v. Att’y Gen.,

615 F.3d 180, 187 (3d Cir. 2010). Another limitation on our jurisdiction, 8 U.S.C. §

1252(g), prevents the review of claims “arising from the decision or action by the

Attorney General to commence proceedings, adjudicate cases, or execute removal

orders.” Finally, we cannot review claims that were not raised before the agency. 8

U.S.C. § 1252(d); Hoxha v. Holder, 559 F.3d 157, 159 n.3 (3d Cir. 2009).
                                              2
       None of the claims raised in this petition for review is colorable; indeed, each

suffers from readily identifiable jurisdictional defects. First, Hanna assails the

ineffectiveness of trial counsel in his New Jersey criminal proceedings. But “a challenge

to an alien’s criminal conviction, upon which a removal order is based, is beyond the

scope of removal proceedings.” Vasiliu v. Holder, 651 F.3d 1185, 1187 (10th Cir. 2011);

accord Drakes v. INS, 330 F.3d 600, 606 (3d Cir. 2003). The pendency of a collateral

attack on a conviction is not relevant. Paredes v. Att’y Gen., 528 F.3d 196, 198–99 (3d

Cir. 2008). To the extent that Hanna attacks the conduct of his prior immigration

counsel, we agree with the Government that he failed to allege such ineffectiveness

before the agency, and the claim is therefore unexhausted and barred. Hanna’s final

argument, urging the exercise of prosecutorial discretion, is precisely the sort of claim

proscribed by 8 U.S.C. § 1252(g). See Chehazeh v. Att’y Gen., 666 F.3d 118, 134 (3d

Cir. 2012) (citing Reno v. American-Arab Anti-Discrimination Comm., 525 U.S. 471,

485 (U.S. 1999)); see also S-Cheng v. Ashcroft, 380 F.3d 320, 324 (8th Cir. 2004).

       In sum, as no claim within this petition for review is either colorable or permitted

by statute, we lack jurisdiction. Accordingly, the petition will be dismissed.




                                              3